DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata. 
With respect to claim 1, Miyata (JP 2006-254931 A) discloses a sole structure for an article of footwear (boot with an upper 1 and an outsole 2,abstract), the sole structure comprising: a member defining a foot-supporting surface (cup insole 4, para 0012, Fig.1) and a ground-facing surface (lower 
With respect t0 claim 2, Miyata discloses wherein the anti-infective agent is effective to inactivate or kill pathogenic biological agents disposed on the sole structure (bacteria and the like where there is a long boot when wearing, the upper 1 and the outsole 2 to adhere to the bacteria and the like; however, due to the effect of the anti-microbial agents, such as bacteria killed, or inactivated, bacteria and the like is decreased para 0018), and wherein the pathogenic biological agents are selected from the group consisting of bacteria, viruses, fungi, and yeast (anti-bacterial agent, para 0011).
With respect to claim 3, Miyata discloses wherein the anti-infective agent is effective to inactivate or kill from about 50% to about 99% of the pathogenic biological agents (due to the effect of anti-microbial agents, such as bacteria killed, or inactivated, bacteria and the like is decreased; therefore, wearing a boot and move to another place, can prevent the movement of the bacteria and the 
With respect to claim 6, Miyata discloses, wherein the ground-facing surface comprises a plurality of projections (projections of outer bottom 2 extending downward between transverse grooves 8, 9, para 0017, Fig. 1), wherein the ground contacting regions are defined by a distal most predetermined height of the projections (projections of outer bottom 2 extending downward between transverse grooves 8, 9, para 0017, Fig. 1), and wherein the non-ground contacting regions are defined by surfaces of the projections at heights that are less than the distal most predetermined height (transverse grooves 8, 9, para 0017, Fig. 1).
With respect to claim 9, Miyata, discloses wherein the sole is an outsole or a midsole (outsole 2, para 0010, Fig 1).
With respect to claim 10, Miyata, discloses wherein the member comprises a flexible material (the upper 1 and outsole 2 are made of soft material, para 0010; soft material, natural rubber, synthetic rubber, elastomer, para 0011), and wherein the flexible material comprises a polymer selected from the group consisting of natural rubber, a vulcanized rubber, polyurethane, and silicone (soft material, natural rubber, synthetic rubber, elastomer, para 0011).
With respect to claim 11, Miyata, discloses a sole structure for an article of footwear (boot with upper 1 and outsole 2, abstract), the sole structure comprising a member (a cup insole 4 and outsole 2, para 0010, Fig. 1) having a 
With respect to claim 12, Miyata discloses wherein the anti-infective agent is effective to inactivate or kill pathogenic biological agents disposed on the sole structure (bacteria and the like where there is a long boot when wearing, the upper 1 and the outsole 2 to adhere to the bacteria and the like; however, due to the effect of the anti-microbial agents, such as bacteria killed, or inactivated, bacteria and the like is decreased para 0018), and wherein the pathogenic biological agents are selected from the group consisting of bacteria, viruses, fungi, and yeast (anti-bacteria agent, para 0011).
With respect to claim 14, Miyata discloses wherein the member is an outsole or a midsole (outsole 2, para 0010, Fig. 1).
With respect to claim 15, Miyata discloses wherein the polymer is selected from the group consisting of natural rubber, a vulcanized rubber, polyurethane, 
With respect to claim 17, Miyata discloses an article of footwear (see Fig. 1), comprising: an upper (1); and a sole structure (cup insole 4, outsole 2, see para 0010, Fig. 1) engaged with the upper, the sole structure including: a member (assembly comprising cup insole 4, outsole 2, see para 0010, Fig. 1) having a first end portion (toe end) and a second end portion (heel end) that is opposite the first end in a longitudinal direction (see Fig. 1), the member defining a foot-supporting surface (cup insole 4, para 0012, Fig. 1) and a ground- facing surface (lower surface of outer bottom 2, para 0017, Figs, 1-2), the ground-facing surface comprising: ground contacting regions (lower surface of outer bottom 2, para 0017, Figs. 1-2); and non-ground contacting regions (transverse grooves 8, 9, para 0017, Fig. 1), wherein one or more of the non-ground contacting regions comprises an anti- infective agent (footwear, and a long boot, an anti- microbial agent by which the upper 1 and outsole 2 made of soft material molded therein; that is, a vinyl chloride resin is mixed with an anti-microbial agent (PVC), by injection molding, to produce a boot, para 0010).
With respect to claim 19, Miyata discloses wherein the member is an outsole or is fixedly attached to the outsole (outsole 2, para 0010, Fig. 1).
With respect to claim 20, Miyata discloses wherein the non-ground contacting region is located at the first end portion (grooves 8 in the toe portion, Fig. 1), the second end portion (groove 9 in heel portion, Fig. 1), a mid-portion .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata. Miyata discloses wherein two or more of the non-ground contacting regions comprise a discrete area incorporating the anti-infective agent (transverse grooves 8, 9, para 0017, Fig. 1; vinyl chloride resin is mixed with an In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would be to alter the traction characteristic of the outsole.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Foss et al. (US 2003/0170453). Miyata as described above discloses all the limitations of the claims except for wherein the anti-infective agent is effective to inactivate or kill the pathogenic biological agents within about 5 minutes to about 24 hours. Foss et al. discloses that footwear components such as insoles, midsoles, box toes, counter and linings of footwear products, e.g., shoes, slippers, sneakers and the like in which the anti-microbial agent is available for the life of the product and not washed away or worn away by sweat or abrasion. Also, the anti-microbial agent is placed into the component close to .
Claims 7-8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Shaanxi Yuanfeng Textile Tech Research CO Ltd (CN 107440213 A, herein after Shaanxi).
With respect to claim 7, Miyata discloses a sole structure, but does not disclose  wherein the anti-infective agent comprises a metallic material. Shaanxi discloses a medical protective shoe which comprises an upper and a sole; the upper, the movable shoelace and the sole are made from rubber anti-bacterial 
With respect to claims 8 & 13, Miyata does not appear to disclose wherein the metallic material comprises copper, a copper alloy, a coordinated copper complex, a copper-containing compound, or a copper chelate. Shaanxi discloses wherein the metallic material comprises copper, a copper alloy, a coordinated copper complex, a copper-containing compound, or a copper chelate (rubber antibacterial composite material is composed of 93% to 98% rubber and 2% to 7% of antibacterial material; wherein the antibacterial material is any one or a mixture of any of nano oxide, nano silver, nano copper oxide, and nano titanium dioxide particles, para 106). It would have been obvious to one of ordinary skill in the art to modify Miyata with the teaching of Shaanxi. The motivation for doing so would have been to avoid chlorinated polymers and thereby use materials that are more environmentally friendly.
With respect to claim 16, Miyata does not appear to disclose wherein the anti-infective agent comprises a plurality of irregularly-shaped particles. Shaanxi .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Kim (KR 10-2012-0128489 Y1). Miyata does not appear to disclose wherein the member is a coupleable member that attaches to an outsole fixedly attached to the upper. Kim discloses a sanity footwear (abstract) and teaches wherein a member is coupleable member that attaches to an outsole fixedly attached to the upper (blocking member 1 engages front of the shoe, para 0025, Fig. 1; shoe comprises a sole, para 0025, and a top portion, para 0030). It .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are article of footwear comprising anti-infective materials analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/29/2022